Filed 6/26/15 Castaic Lake Water Agency v. Newhall County Water Dist. CA2/3
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                         SECOND APPELLATE DISTRICT

                                                       DIVISION THREE



CASTAIC LAKE WATER AGENCY,                                                        B254639

          Plaintiff and Appellant,                                                (Los Angeles County
                                                                                  Super. Ct. No. BS144162)
          v.

NEWHALL COUNTY WATER DISTRICT
et al.,

          Defendants and Respondents.




          APPEAL from a judgment of the Superior Court of Los Angeles County, Luis A.
Lavin, Judge. Affirmed.
          Best Best & Krieger, Jeffrey V. Dunn and Seena Samimi for Plaintiff and
Appellant.
          Lagerlof, Senecal, Gosney & Kruse, Thomas S. Bunn III and Christopher B. Chan
for Defendants and Respondents.
          Jenkins & Hogin, Michael Jenkins and Christi Hogin for League of California
Cities as Amicus Curiae on behalf of Defendants and Respondents.

                                              _________________________
       Plaintiff and appellant Castaic Lake Water Agency (Castaic) appeals a judgment
dismissing its petition for writ of mandate; in the writ petition filed below, Castaic sought
to overturn certain action taken by defendants and respondents Newhall County Water
District and the Board of Directors of Newhall County Water District (hereafter, Newhall
or the Newhall Board) on the ground that Newhall failed to comply with the open
meeting requirements of the Ralph M. Brown Act (the Brown Act or the Act) (Gov.
Code, § 54950 et seq.).1
       We affirm the judgment dismissing Castaic’s petition. We conclude there was no
Brown Act violation by Newhall because the given notice substantially complied with the
Act. Although the given notice erroneously cited subdivision (c) of section 54956.9
instead of subdivision (d)(4), it adequately advised the members of the public that on
March 14, 2013, the Newhall Board would be meeting with its legal counsel, in closed
session, to discuss potential litigation in two cases.2
                  FACTUAL AND PROCEDURAL BACKGROUND
       1. The underlying events
       On March 8, 2013, Newhall posted a “Notice and Agenda of Regular Meeting of
the Board of Directors of Newhall County Water District,” notifying the public that the
Newhall Board planned to hold a regular meeting on March 14, 2013. The March 8,
2013 notice and agenda, inter alia, contained Item H, which provided: “CLOSED
SESSION [¶] 1. Conference with Legal Counsel pursuant to Government Code Section
54956.9(c) to discuss potential litigations (2 cases).”




1
       All further statutory references are to the Government Code, unless otherwise
indicated.
2
       Because the given notice was in substantial compliance, it is unnecessary to
address whether the Newhall Board properly cured and corrected the purported violation
of the Act.

                                               2
       At the March 14, 2013 meeting, the Newhall Board met with its legal counsel in
closed session and authorized the initiation of litigation against Castaic, a public water
wholesaler, to challenge Castaic’s approval of new water rates.
       On April 25, 2013, pursuant to the above authorization, Newhall filed a combined
petition and complaint against Castaic and other defendants in the Los Angeles County
Superior Court. (No. BS142690.)
       On June 21, 2013, Castaic’s attorney sent Newhall a letter asserting that the
Newhall Board violated sections 54954.2 and 54954.5. Castaic contended the Newhall
Board violated the Brown Act on March 14, 2013 because none of Newhall’s meeting
agendas preceding the filing of the April 25, 2013 lawsuit provided public notice that the
Newhall Board would be meeting in closed session pursuant to subdivision (d)(4) of
section 54956.9. Castaic’s letter also contended the Newhall Board violated the Brown
Act by failing to properly disclose in an open meeting the item(s) to be discussed in
closed session (§ 54957.7) and by failing to properly report the action taken during the
closed session (§ 54957.1).3 Castaic’s letter demanded that the Newhall Board cease and
desist its alleged violations of the Brown Act and cure or correct the violations by
dismissing the lawsuit filed April 25, 2013.
       On July 3, 2013, the Newhall Board posted another “Notice and Agenda of
Regular Meeting of the Board of Directors of Newhall County Water District,” notifying
the public that the Newhall Board planned to hold a regular meeting on July 11, 2013.
The July 3, 2013 notice contained, inter alia, Items I and K.
       Item I thereof provided: “I. CLOSED SESSION [¶] 1. Conference with Legal
Counsel - Anticipated Litigation [¶] Significant exposure to litigation pursuant to
paragraph (2) of subdivision (d) of section 54956.9 (one case): Threat of litigation in
June 21, 2013 letter from [Castaic’s counsel]. [¶] 2. Conference with Legal Counsel
pursuant to Government Code section 54956.9(d), paragraph (1) to discuss pending

3
      On appeal, Castaic is not pursuing its arguments that Newhall violated sections
54957.1 and 54957.7.

                                               3
litigation: Newhall County Water District v. Castaic Lake Water Agency, et al., Los
Angeles County Superior [Court] Case No. BS142690.”
       The July 3, 2013 notice further stated at Item K, “Discussion and/or Action Items”
as follows: “1. Ratification of Decision to File Castaic Lake Water Agency Rate
Litigation [¶] Recommendation: [¶] Board of Directors ratify decision taken March 14,
2013 in closed session to authorize filing litigation to challenge Castaic Lake Water
Agency’s wholesale water rates.”
       At the July 11, 2013 meeting, the Newhall Board voted to ratify its decision to
initiate the lawsuit against Castaic.
       2. Proceedings.
              a. Castaic’s petition to invalidate the Newhall Board’s decision in closed
       session on March 14, 2013, which authorized the filing of the underlying lawsuit
       against Castaic.
       On July 25, 2013, Castaic commenced the instant action by filing a petition for
writ of mandate and complaint for injunctive relief alleging violations of the Brown Act.
Castaic sought a determination that Newhall’s decision to initiate the underlying lawsuit,
and the resulting petition and complaint filed April 25, 2013, were null and void due to
noncompliance with the Act. Castaic sought to enjoin Newhall from taking any further
action in that litigation except for the filing of a request for dismissal.
              b. Newhall’s motion to dismiss Castaic’s lawsuit.
       On September 4, 2013, Newhall filed a motion to dismiss Castaic’s petition for
writ of mandate and complaint for injunctive relief. Newhall contended its decision to
initiate its lawsuit was a valid action under the Brown Act and not subject to being
determined null and void because Newhall subsequently cured or corrected any alleged
failure to give proper notice of its closed session to authorize the lawsuit by placing the
matter on a subsequent agenda for open session, with full notice to the public of the
action to be considered and an opportunity for public comment, before taking any action.



                                               4
Therefore, Newhall urged that Castaic’s action should be dismissed with prejudice
pursuant to section 54960.1, subdivision (e).4
              c. Castaic’s opposition to the dismissal motion.
       In opposition, Castaic argued the cure for actions taken in violation of the Brown
Act is to declare the action null and void. “To allow [Newhall] to continue an action
taken in violation of the Brown Act without declaring the action null and void defies
logic. [Newhall’s] creative yet illogical attempt to ratify actions taken in violation of the
Brown Act is contrary to public policy and eviscerates the purpose and enforceability of
the Brown Act.”
              d. Trial court’s ruling.
       On December 17, 2013, the matter came on for hearing. The trial court granted
Newhall’s dismissal motion, ruling that Newhall adequately cured and corrected its
“technical violation” of the Brown Act. The trial court reasoned: “Although section
54960.1 of the Brown Act does not specify how a legislative body is to go about curing
and correcting an alleged Brown Act violation, the Court does not agree with [Castaic’s]
narrow interpretation of subdivision (e)’s ‘cured and corrected’ requirement. [¶] Here,
[Newhall] failed to comply with the technical requirements of sections 54954.2(a) and
54954.5 of the Brown Act when the Newhall Board indicated on its March 14, 2013
Notice that it intended to meet in closed session pursuant to section 59456.9(c) as
opposed to 59456.9(d)(4), even though the March 14, 2013 Notice indicated that the
closed session meeting was to be held to discuss potential litigation. . . . In all other
respects, Item H of the March 14, 2013 Notice satisfied the requirements of sections
54954.2(a) and 54954.5 of the Brown Act. . . . After receiving the demand letter from

4
       Section 54960.1 states in relevant part at subdivision (e): “During any action
seeking a judicial determination pursuant to subdivision (a) if the court determines,
pursuant to a showing by the legislative body that an action alleged to have been taken in
violation of Section 54953, 54954.2, 54954.5, 54954.6, 54956, or 54956.5 has been cured
or corrected by a subsequent action of the legislative body, the action filed pursuant to
subdivision (a) shall be dismissed with prejudice.”

                                              5
[Castaic’s] counsel, the Newhall Board decided it would attempt to cure and correct the
March 14, 2013 Notice’s deficiency by issuing the July 11, 2013 Notice, which cited the
proper subdivision of 59456.9 of the Brown Act, and holding an open session meeting
with public comment to determine whether the Newhall Board would ratify and go
forward with its decision to initiate litigation against [Castaic].
       “[Castaic] contends the only way [Newhall] could have cured the violation was to
declare the March 14, 2013 action null and void and reinitiate the process of determining
whether to bring a lawsuit against [Castaic]. In making this argument, [Castaic] relies on
Moreno v. City of King (2005) 127 Cal. App. 4th 17, where the court held that a city
council did not properly cure and correct its Brown Act violation by attempting to post
notice of a closed session meeting for the first time after the Brown Act violation
occurred. [This] Court does not find that the decision in Moreno requires a finding that
[Newhall] failed to properly cure the technical Brown Act violation at issue here.”
       The trial court further found that “the agendas and minutes for the March 14, 2013
and July 11, 2013 meetings notified the public that [Newhall] intended to, and did, meet
in closed session to discuss potential litigation at the March 14, 2013 regular
meeting. . . . [Newhall’s] actions not only provided adequate notice of the Newhall
Board’s intent to reconsider the March 14, 2013 action taken in closed session, but they
also provided [Castaic] with the opportunity to voice its objection to the Newhall Board’s
decision to file a lawsuit against [Castaic], an opportunity [Castaic] would not have had if
[Newhall] conducted the closed session process anew after declaring the initial process
null and void. [¶] In any event, even where a plaintiff has satisfied the threshold
procedural requirements to set aside an agency’s action, Brown Act violations will not
necessarily invalidate a decision; the plaintiff must show prejudice. [Citation.] Given
[Newhall’s] actions in open session on July 11, 2013, [Castaic] and other interested
persons were not prejudiced by [Newhall’s] actions on March 14, 2013. At most, the
underlying lawsuit would have been filed slightly later than April 25, 2013.”



                                               6
       The trial court granted Newhall’s dismissal motion but denied Newhall’s request
for attorney fees under section 54960.5 of the Act, finding that although Newhall was the
prevailing party, it did not establish that Castaic’s petition was frivolous and totally
lacking in merit.
       Castaic timely appealed the judgment of dismissal.
                                     CONTENTIONS
       Castaic contends: the statutory scheme relating to the Brown Act requires that the
Act be construed broadly and any exceptions be construed narrowly; the Act’s legislative
history shows that courts are required to declare “null and void” legislative actions taken
in violation of certain provisions of the Act; Newhall took action in violation of sections
54954.2 and 54954.5 of the Act, making the action null and void and not merely
voidable; and Newhall did not cure and correct its violation of the Act because all
relevant action already had taken place several months earlier, and moreover, a null and
void act cannot be ratified.
       Newhall and amicus curiae contend that Newhall properly cured and corrected the
alleged Brown Act violations.
                                       DISCUSSION
       1. The Brown Act.
       “Open government is a constructive value in our democratic society. [Citations.]”
(Roberts v. City of Palmdale (1993) 5 Cal. 4th 363, 380.) The Brown Act (§ 54950 et
seq.), adopted in 1953 and since amended, is intended to ensure the public’s right to
attend the meetings of public agencies. (Freedom Newspapers, Inc. v. Orange County
Employees Retirement System (1993) 6 Cal. 4th 821, 825.) To achieve this aim, the Act
requires, inter alia, that an agenda be posted at least 72 hours before a regular meeting,
and it forbids action on any item not on that agenda. (Gov. Code, § 54954.2, subd. (a);
Cohan v. City of Thousand Oaks (1994) 30 Cal. App. 4th 547, 555 (Cohan).) The Act thus
facilitates public participation in all phases of local government decisionmaking and



                                              7
curbs misuse of the democratic process by secret legislation by public bodies. (Cohan,
supra, at p. 555.)
       The Brown Act dictates that “[a]ll meetings of the legislative body of a local
agency shall be open and public, and all persons shall be permitted to attend any meeting
of the legislative body of a local agency, except as otherwise provided in this chapter.”
(§ 54953, subd. (a).)
       The Act’s statement of intent provides: “In enacting this chapter, the Legislature
finds and declares that the public commissions, boards and councils and the other public
agencies in this State exist to aid in the conduct of the people’s business. It is the intent
of the law that their actions be taken openly and that their deliberations be conducted
openly. [¶] The people of this State do not yield their sovereignty to the agencies which
serve them. The people, in delegating authority, do not give their public servants the
right to decide what is good for the people to know and what is not good for them to
know. The people insist on remaining informed so that they may retain control over the
instruments they have created.” (§ 54950; Stats.1953, ch. 1588, § 1.)
       2. There was no violation of the Brown Act.
       The threshold issue, as Castaic recognizes in its opening brief, is “(1) whether or
not the undisputed events were a violation of the Brown Act.” Castaic contends Newhall
violated the Act when it met in closed session on March 14, 2013, because Newhall
failed to “include accurate information regarding the initiation of litigation ‘pursuant to
paragraph (4) of subdivision (d) of Section 54956.9,’ ” and instead cited to subdivision
(c) of the same statute.
       As explained below, the notice/agenda of the March 14, 2013 meeting
substantially complied with the Brown Act, making it unnecessary to address whether
Newhall properly cured and corrected the purported violation.




                                               8
              a. De novo standard of appellate review.
       The “facts in this matter are undisputed; the issue on appeal is whether the actions
taken violated the Brown Act. (Gov. Code, § 54953 et seq.) Accordingly, our review is
de novo. [Citation.]” (Furtado v. Sierra Community College (1998) 68 Cal. App. 4th 876,
880, fn. omitted.)
              b. Substantial compliance is the governing test.
       Section 54954.5 states: “For purposes of describing closed session items pursuant
to Section 54954.2, the agenda may describe closed sessions as provided below.[5] No
legislative body or elected official shall be in violation of Section 54954.2 or 54956 if the
closed session items were described in substantial compliance with this section.
Substantial compliance is satisfied by including the information provided below,
irrespective of its format. [¶] . . . [¶] (c) With respect to every item of business to be
discussed in closed session pursuant to Section 54956.9: [¶] . . . [¶] CONFERENCE
WITH LEGAL COUNSEL-ANTICIPATED LITIGATION [¶] . . . [¶] Initiation of
litigation pursuant to paragraph (4) of subdivision (d) of Section 54956.9: (Specify
number of potential cases).” (Italics added.)
       We are also guided by North Pacifica LLC v. California Coastal Com. (2008)
166 Cal. App. 4th 1416 (Pacifica) involving a similar statutory scheme, the Bagley-Keene
Open Meeting Act (§ 11120 et seq.), which requires advance notice to the public and all
interested persons of public meetings held by state bodies. (Pacifica, supra, at p. 1430.)6
“In determining whether a state body has substantially complied with statutory


5
        Section 54954.5 does not purport to specify the exclusive means of compliance
with agenda description requirements. The statute merely states the “agenda may
describe closed sessions as provided below” (ibid) and that “[s]ubstantial compliance is
satisfied by including the information provided below, irrespective of its format.” (Ibid.,
italics added.)
6
       The Bagley-Keene Act is the state counterpart to the Brown Act, which applies to
local agencies. (Southern California Edison Co. v. Peevey (2003) 31 Cal. 4th 781, 809
conc. & diss. opn. of Baxter, J.)

                                              9
requirements ‘[t]he paramount consideration is the objective of the statute.’ [Citation.]
‘Unless the intent of a statute can only be served by demanding strict compliance with its
terms, substantial compliance is the governing test.’ [Citation.] ‘ “Substantial
compliance . . . means actual compliance in respect to the substance essential to every
reasonable objective of the statute.” [Citation.]’ [Citation.] [¶] The stated objectives of
the Bagley-Keene Act are to assure that ‘actions of state agencies be taken openly and
that their deliberation be conducted openly.’ (Gov. Code, § 11120.) Because
Government Code section 11130.3, subdivision (b)(3) allows substantial compliance with
the Bagley-Keene Act’s notice requirements, the objectives of that act can be served
without demanding strict compliance with those requirements. Thus, state actions in
violation of those requirements should not be nullified, so long as the state agency’s
reasonably effective efforts to notify interested persons of a public meeting serve the
statutory objectives of ensuring that state actions taken and deliberations made at such
meetings are open to the public.” (Pacifica, supra, 166 Cal.App.4th at pp. 1431-1432,
italics added.)
              c. The notice/agenda of the March 14, 2013 meeting was in substantial
compliance with the Brown Act; the given notice was sufficient to apprise the public that
the Newhall Board would be meeting in closed session with its legal counsel to discuss
potential litigation in two cases.
       As indicated, the notice and agenda preceding the March 14, 2013 meeting
provided at Item H: “CLOSED SESSION [¶] 1. Conference with Legal Counsel
pursuant to Government Code Section 54956.9(c) to discuss potential litigations
(2 cases).” Thus, the notice plainly advised the members of the public that on March 14,
2013, the Newhall Board would be meeting with its legal counsel, in closed session, to
discuss two potential lawsuits.
       The notice that was given basically conforms to the language prescribed in section
54954.5, subd. (c), which provides in relevant part: “CONFERENCE WITH LEGAL
COUNSEL-ANTICIPATED LITIGATION [¶] . . . [¶] Initiation of litigation pursuant to


                                             10
paragraph (4) of subdivision (d) of Section 54956.9: (Specify number of potential
cases).” The only discrepancy between the given notice and the statutory notice is that
the notice that was given erroneously specified subdivision (c) of section 54956.9, instead
of subdivision (d)(4).
       Subdivision (c) of section 54956.9, erroneously cited in the notice/agenda, defines
the term “litigation.” It states: “(c) For purposes of this section, ‘litigation’ includes any
adjudicatory proceeding, including eminent domain, before a court, administrative body
exercising its adjudicatory authority, hearing officer, or arbitrator.” (§ 54956.9,
subd. (c).)
       Section 54956.9, subdivision (d)(4), not cited in the notice/agenda, provides:
“(d) For purposes of this section, litigation shall be considered pending when any of the
following circumstances exist: [¶] . . . [¶] (4) Based on existing facts and circumstances,
the legislative body of the local agency has decided to initiate or is deciding whether to
initiate litigation.” (Italics added.) Prior to a 2012 amendment to section 54956.9 (Stats.
2012, ch. 759, § 7), this identical language was found in former subdivision (c) of section
54956.9, which stated in relevant part: “(c) Based on existing facts and circumstances,
the legislative body of the local agency has decided to initiate or is deciding whether to
initiate litigation.” (Stats. 1994, ch. 32, § 13.)
       On our de novo review, we conclude that irrespective of the variance between the
given notice/agenda and the statutorily prescribed notice, the given notice was in
substantial compliance with the statute. Castaic’s argument is hypertechnical and
elevates form over substance. The given notice plainly advised the members of the
public that on March 14, 2013, the Newhall Board would be meeting with its legal
counsel, in closed session, to discuss potential litigation in two cases. The citation in the
given notice to subdivision (c) instead of subdivision (d)(4) of section 54956.9 could not
possibly have misled or confused anyone. Subdivision (d)(4) of section 54956.9 states:
“Based on existing facts and circumstances, the legislative body of the local agency has
decided to initiate or is deciding whether to initiate litigation.” (Italics added.) Although


                                               11
the given notice did not direct the reader to that particular subdivision of section 54956.9,
it was sufficient to apprise the public that the Newhall Board would be meeting with its
legal counsel, in closed session, to discuss potential litigation in two cases.
       “ ‘ “Substantial compliance . . . means actual compliance in respect to the
substance essential to every reasonable objective of the statute.” ’ ” (Pacifica, supra,
166 Cal.App.4th at p. 1432, italics added.) On the undisputed facts presented here, we
readily conclude the given notice was in substantial compliance with the Brown Act. 7
       3. Remaining issues not reached.
       In view of our conclusion that the notice/agenda of the March 14, 2013 meeting
substantially complied with the Act, it is unnecessary to address whether Newhall
properly cured and corrected the purported violation, or any other issues.




7
        In its response to the brief of amicus curiae, Castaic argued the League of
California Cities is precluded from arguing that because Newhall “ ‘substantially
complied, no cure was necessary.’ ” Castaic contends “The League cannot raise this
issue now because the issue of substantial compliance is not properly before the court.”
However, the issue of substantial compliance is squarely before this court, having been
tendered to this court by Castaic. Castaic’s opening brief on appeal, at page 16, contains
the following heading: “3. Respondent Did Not Meet the Requirements for Substantial
Compliance under Sections 54954.2 and 54954.5.” Therefore, the threshold issue of
substantial compliance is properly before this court.

       Further, this court deferred submission following oral argument to allow for
supplemental briefing on the issue of substantial compliance, and we have considered the
parties’ supplemental filings.

                                              12
                                    DISPOSITION
       The judgment dismissing Castaic’s petition is affirmed. Respondents shall recover
their costs on appeal.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                               EDMON, P. J.


We concur:



                     KITCHING, J.




                     EGERTON, J. *




                                          13